Citation Nr: 0509754	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  03-30 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for congestive heart 
failure, claimed as heart disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.

This appeal arises from a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in which the RO denied entitlement to service connection for 
PTSD and congestive heart failure.  The veteran perfected an 
appeal for these issues.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary 
for an equitable disposition of the instant case has been 
completed.

2.  The veteran did not engage in combat with the enemy 
during his period of active service.

3.  There is no credible supporting evidence to corroborate 
the veteran's report of his in-service stressors.

4.  The preponderance of the evidence reveals that the 
veteran did not suffer from a heart condition during service 
or within one year following discharge from service. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2004).

2.  Congestive heart failure was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5107 (2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence and finds that current 
provisions of the laws and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is 
necessary to substantiate the claim. VA will also inform the 
veteran which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002), 38 C.F.R. § 3.159.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In this case, in a letter dated in September 2001, prior to 
the decision on appeal,  the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate his claims for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  In 
addition, in its August 2003 statement of the case (SOC), the 
RO explained the basis for the denial for service connection 
for PTSD and congestive heart failure.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform him 
of the evidence needed to substantiate his claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical and personnel records, post-service 
medical records, and VA examination reports.  The veteran has 
not alluded to the existence of any other evidence that is 
relevant to his claims.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
his claims and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his 
claims.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. §3.159(c) 
(2003).  


Factual Background

PTSD

The veteran's service medical records are entirely negative 
for complaints of or treatment for any psychiatric disorder.  

The veteran's service personnel records reveal that he was 
stationed in Vietnam from July 1966 to July 1967.  His 
occupational specialty during service was listed as field 
radio repairman.  His personnel records do not reveal an 
assignment to funeral duties.  His DD Form 214 reveals that 
he received the National Defense Service Medal, Vietnam 
Service Medal, Vietnam Campaign Medal and a Good Conduct 
Medal.  No combat citations were noted.

The veteran was awarded a citation for Meritorious Service.  
The citation indicates that he distinguished himself from 
July 1966 to July 1967 while serving as a radio repairman and 
team chief in Vietnam.  It noted that he consistently 
obtained outstanding results as a radio repairman and 
technical inspector.  It further stated that the veteran's 
significant contributions to an outstanding maintenance 
program enabled the section to perform its critical mission 
of support maintenance and the battalion to provide tactical 
communication systems throughout the II Corps tactical zone 
in support of I field forces in Vietnam. 

In March 2001 the veteran provided a personal statement 
detailing his stressors.  He reported that he served as a 
field radio repairman in Vietnam.  He stated his job was 
support and repair of equipment throughout the country.  It 
involved flying out day or night to remote parts of the 
country, usually with just the pilot and himself.  He stated 
the only fire power was the weapon he carried on his person.  
He indicated that after he left Vietnam he joined the burial 
detail, which is when he realized how many soldiers were 
dying in Vietnam.

In an October 2001 letter from the Veteran's Center, Mr. 
J.W., a readjustment counseling therapist, indicated that the 
veteran reported serving in Vietnam from July 1966 to July 
1967 as a field radio repairman.  The veteran reported being 
depressed and that the onset of his depression stemmed from 
his service in Vietnam and the trauma surrounding the death 
of close friends and serving as an officer in funeral details 
when he returned from Vietnam.  Mr. W indicated that the 
veteran was diagnosed with PTSD.  He was experiencing severe 
occupational/social impairment due to the his severe health 
problems and PTSD.  His PTSD produced intrusive thoughts, 
flashbacks, moderate anxiety and depression, which at times 
became severe.  The veteran reported experiencing recurrent 
distressing dreams, sense of foreshortened future, 
hypervigilance, survivor guilt, difficulty falling and 
staying asleep and use of alcohol.  

The veteran stated to Mr. W that he was exposed to dead 
civilians and American soldiers while in a combat zone.  He 
stated he was attached to many units, therefore did not make 
friends and led an isolated life.  He stated he would be 
assigned to go into a combat area to repair lines and wires 
alone.  He stated that when he returned to the states, he was 
assigned to the funeral and burial detail, which became very 
painful for him and caused him to feel guilty when meeting 
the families of deceased soldiers.

A VA medical examination was performed in October 2001.  The 
veteran reported being in the Army from 1965 to 1968 and in 
Vietnam from July 1966 to July 1967.  He reported being a 
field radio repairman.  He was in Pleiko, An Khe, and Kun 
Tun.  He would go out with officers in small helicopters or 
in a pipercub when he was called to repair radio equipment.  
He reported being stressed by going places that he did not 
know anything about, and he was always under stress as to 
whether he would be able to get the job done.  He reported 
seeing body bags while he was on guard duty.  He recalled 
someone he was with being shot, but could not remember if the 
injury was self-inflicted.  When he returned to the United 
States he reported being placed on burial detail.  The 
veteran indicated that his depression started while he was on 
the firing squad of the burial detail, particularly while 
watching families grieving. 

During the examination the veteran reported dreaming about 
what happened in Vietnam.  He also claims to have flashbacks 
about some of the events and situations that he experienced.  
He indicated he avoids having conversations about the events.  
He also avoids activities that arouse recollections of the 
trauma.  He reported having a few close friends, and that his 
marriage had never seemed important to him.  He reported 
having difficulty falling asleep, being irritable, having 
outbursts of anger, and being hypervigilent whenever he hears 
a helicopter from a base near where he lives.  The examiner 
diagnosed the veteran's symptoms as mild PTSD.  The examiner 
assigned a global assessment of functioning score of 70. 

In April 2002 the RO sent a letter to the veteran requesting 
detailed information concerning his claimed stressors.  

The veteran filed another personal statement shortly 
thereafter detailing his duties in service.  He indicated 
that he was assigned to the 272nd Maintenance Battalion, Fort 
Devons, Massachusetts from July 1967 to November 1968.  When 
at Fort Devons he was assigned to burial detail/honor guard 
service.  While he was on burial detail he provided honor 
guard service for families of veteran's who were killed in 
Vietnam.  He stated that it was always an honor to provide 
the service for the families and assist them through their 
grief, but he could not take the emotional toll of seeing so 
many soldiers come back from Vietnam dead.  In his statement 
he also reported that when he was in Vietnam, he was a 
lineman.  As a lineman he was often left in an unsecure area 
to repair communication lines and equipment.  He reported 
that he now has many anxiety and panic attacks due to being 
left alone to fix radio equipment.  

In the August 2003 statement of the case, the RO noted that 
the veteran's claimed stressors were too general to allow for 
verification.


Congestive Heart Failure

The veteran's service medical records reveal no evidence of 
any heart disorder.  Chest x-rays at entrance and discharge 
were negative. 

A VA medical examination was performed in October 2001.  
During the examination the veteran indicated that he had no 
history of a heart disorder or high blood pressure while in 
service.  He also reported that his heart disorder first 
manifested in April 1998 when he had congestive heart 
failure.  The veteran indicated he had a long history of 
smoking and was still a smoker.  Physical examination of the 
veteran's chest revealed no abnormalities.  The examiner 
noted that the veteran's medical records were not available 
for review so he could not provide an etiology of his heart 
disorder.  The examiner diagnosed the veteran's symptoms as 
heart failure, with a cause unknown.  

The veteran's Social Security Administration (SSA) records 
include copies of his April 1998 hospitalization for 
congestive heart failure.  The medical records reveal that 
the veteran presented with several week history of 
progressively worsening shortness of breath, and marked 
progressive swelling of his feet and legs.  He reported that 
he had no history of heart disease but he was told he had a 
heart murmur 20 to 30 years previously.  An echocardiogram 
from April 1998 revealed that the veteran had congestive 
heart failure.  An April 1998 X-ray indicates the veteran had 
cardiomyopathy.  The veteran's symptoms were diagnosed as 
congestive heart failure of recent onset and probably dilated 
cardiomyopathy, etiology uncertain.  A long history of 
cigarette smoking was noted. 

The veteran's VA outpatient treatment records from March 2001 
through November 2001 reveal that he was treated for 
congestive heart failure.    


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz at 1365.


PTSD

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f). Further, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.
However, if the claimed stressor is not combat-related, the 
veteran's lay testimony regarding the in-service stressor is 
insufficient, standing alone, to establish service 
connection, and must be corroborated by credible evidence.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Duran v. 
Brown, 6 Vet. App. 283, 289 (1994).  

In order to be considered a combat veteran, the evidence must 
show that the veteran personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  A statement that the 
veteran participated in a particular operation or campaign 
does not establish that the veteran engaged in combat, in 
that those terms encompass both combat and non-combat duties.  
VAOPGCPREC 12-99.

The veteran asserts that his PTSD is directly related to the 
stress which he was placed under while in Vietnam and when he 
was on burial/funeral detail.  In multiple statements the 
veteran asserted that he was in an unsecure area, or close to 
danger while in Vietnam.  However, he does not contend that 
he was involved in combat.  Moreover, his service personnel 
records do not reveal that he received any combat citations 
or awards.  Although he did receive a meritorious service 
citation, the citation itself does not indicate that the 
veteran's duties included participation in combat.  

Thus, the record does not show, nor does the veteran contend, 
that he engaged in combat while on active duty.  Because he 
did not serve in combat, the occurrence of his claimed in-
service stressors must be supported by corroborating 
evidence.  Dizoglio, supra; see also Cohen v. Brown, 10 Vet. 
App. 128, 145-46 (1997).

Here the veteran has reported numerous stressors, but failed 
to provide sufficient detail to allow VA to attempt to verify 
any of them, to the extent that some would be capable of 
verification.  Some of stressors the veteran mentioned are of 
the type that likely cannot be verified, such as seeing dead 
civilians, dead American soldiers, and body bags.  The 
veteran also stated that one of his stressors was the guilt 
he felt while was on burial/funeral duty when he returned 
from Vietnam.  The veteran's personnel records do not 
indicate that he served on burial or funeral detail.  His 
records reveal only an occupational specialty of radio 
repairman. 

In summary, the stressful events reported by the veteran are 
either not subject to verification, or unable to be verified 
due to lack of information.  The Board finds, therefore, that 
the claimed stressors are not supported by corroborating 
evidence.  In the absence of a verified stressor upon which 
the diagnosis of PTSD can be based, the claim of entitlement 
to service connection for PTSD must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


Congestive Heart Failure

In addition to the general provisions relating to service 
connection noted above, certain chronic diseases, including 
cardiovascular disorders, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Upon consideration of the entire record, the Board finds that 
the veteran's claim for service connection for a heart 
disorder, diagnosed as congestive heart failure, must be 
denied. 

At the outset, the Board notes that the veteran's service 
medical records reveal no complaints, findings, or diagnosis 
of any heart disorder in service, nor was a heart murmur 
noted.  

By the veteran's own admission in his April 1998 hospital 
records, he had no history of heart problems prior to the 
diagnosis of congestive heart failure in April 1998.  These 
records reveal that the veteran first started experiencing 
symptoms a few weeks prior to his 1998 hospitalization.  
During his October 2001 VA examination the veteran again 
stated that he had no history of heart problem until April 
1998, almost 30 years after his separation from service.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (The normal 
medical finding at the time of separation from service, as 
well as the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim). 

The veteran's claim for service connection for congestive 
heart failure must be denied because the disability was not 
incurred in or aggravated by service, nor was it shown to a 
compensable degree within one year following discharge from 
service.  Moreover, there is no competent medical evidence 
linking the disorder to any event or disease in service. 

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).   





ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for congestive heart 
failure is denied.  




	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


